            Case 2:20-cv-02319-KJM-KJN Document 7 Filed 01/22/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     JACK JIE CHEN, ET AL.,                              CASE NO. 2:20-CV-2319 KJM KLN
11
                                  Plaintiffs,            STIPULATION AND ORDER FOR EXTENSION
12                                                       OF TIME
                            v.
13
     UNITED STATES DEPARTMENT OF
14   STATE, ET AL.,

15                                Defendants.

16

17          The United States respectfully requests a 60-day extension of time in which to respond to the

18 Complaint, and counsel for plaintiffs does not oppose. The parties therefore stipulate that the new date

19 for the defendants to file an answer or other dispositive pleading is March 25, 2021. The parties further

20 request that all other filing deadlines be similarly extended.

21

22

23

24

25

26

27

28
                                                         1
          Case 2:20-cv-02319-KJM-KJN Document 7 Filed 01/22/21 Page 2 of 2

 1                                              Respectfully submitted,

 2

 3   Dated: January 19, 2021                    MCGREGOR W. SCOTT
                                                United States Attorney
 4

 5                                        By: /s/ AUDREY B. HEMESATH
                                              AUDREY B. HEMESATH
 6                                            Assistant United States Attorney
 7

 8                                              /s/ CHIEN-YU MICHAEL
                                                WANG
 9                                              CHIEN-YU MICHAEL WANG
10                                              Counsel for Plaintiffs

11

12

13

14                                       ORDER

15               It is so ordered.

16 DATED: January 21, 2021.

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
